IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE




                                               NOT FOR PUBLICATION

                                                Filed: June 22, 1998
MICHAEL SCOTT EVANS,                    )
                                        )
      Petitioner/Appellant,             )
                                        )
Vs.                                     )      Davidson Juvenile
                                        )
                                        )      No. 01S01-9701-JV-00019
KAREN MARIE BISSON STEELMAN,            )
                                        )
      Respondent/Appellee.              )

and                                                 FILED
IN THE MATTER OF SEAN MICHAEL           )               June 22, 1998
CRAWFORD, A CHILD UNDER 18              )
YEARS OF AGE, THOMAS MICHAEL            )           Cecil W. Crowson
CIHLAR,                                 )          Appellate Court Clerk
                                        )
      Petitioner/Appellant,             )
                                        )      Davidson Circuit
Vs.                                     )
                                        )      No. 01S01-9703-CV-00046
MARY ANN CRAWFORD and                   )
RONALD SHANE CRAWFORD,                  )
                                        )
      Respondents/Appellees.            )




                                   ORDER

      The appellants in these consolidated appeals have filed petitions for a

rehearing pursuant to Tenn. R. App. P. 39. We have considered all of the

arguments raised in the petitions, and we have found them to be without merit. It

is, therefore, ORDERED that the petitions are denied.



                                        PER CURIAM